CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-104, concluding that ERYK A. GAZDZINSKI *219of GIBBSBORO, who was admitted to the bar of this State in 1984, should be reprimanded for violating RPC 1.5(b) (failure to prepare a written fee agreement in a civil arbitration), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that ERYK A. GAZDZINSKI is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.